Title: To Alexander Hamilton from Jeremiah Olney, 23 June 1790
From: Olney, Jeremiah
To: Hamilton, Alexander


Providence 23rd. June 1790.
Sir

Since my Return to Providence I have made enquiry Respecting fit persons to be Surveyors for Warren, Bristol & Pawcatuck River—but I cannot find but one person for the Port of Bri[s]tol, a Mr. Samuel Bozworth who is, as I am informed a very Good Character, & held the office under the State. Mr. Ellery probably may inform you of Suitable persons for the other Two ports. Danl. Updike as mention in my memorandom for Surveyor Should be Daniel Eldridge Updike. My Commission came on with Colo. Barton.
